MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Oct 23 2019, 9:11 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Amy D. Griner                                            Thomas M. Dixon
Mishawaka, Indiana                                       Dixon, Wright & Associates, P.C.
                                                         Osceola, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Richardo A. Nevarez,                                     October 23, 2019
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-DR-496
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
Maria Verduzco,                                          The Honorable Margot F. Reagan,
Appellee-Petitioner,                                     Judge
                                                         Trial Court Cause No.
                                                         71D04-1606-DR-517



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019                   Page 1 of 18
                               Case Summary and Issues
[1]   Richardo Nevarez (“Husband”) appeals the trial court’s awards and division of

      property following his divorce from Maria Verduzco (“Wife”). Husband

      presents three issues on appeal, which we restate as: 1) whether the trial court

      abused its discretion by including certain property as a marital asset; 2) whether

      the trial court abused its discretion by deviating from the presumption of equal

      division of marital assets; and 3) whether the trial court abused its discretion by

      ordering Husband to pay Wife’s attorney fees. Concluding that the trial court

      did not abuse its discretion in any respect, we affirm.



                            Facts and Procedural History
[2]   Husband and Wife were married on June 5, 2008. They have no children of the

      marriage; however, Wife has three children from a previous relationship.

      During the marriage, Husband was self-employed and owned a landscaping

      business and, later, a business through which he bought, rehabbed, and sold

      houses (hereinafter, “house-flipping business”). He operated his businesses on

      a cash basis and provided no evidence to the trial court regarding his income

      from the businesses. Wife, who is an undocumented immigrant, worked in a

      restaurant. Wife provided no specific evidence of her income but testified that

      she contributed between $400.00 and $450.00 bi-weekly to the parties’ joint

      bank account for “rent and the bills.” Transcript, Volume 2 at 9. She also

      testified that she assisted Husband in his house-flipping business but received no

      compensation for her work.

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019   Page 2 of 18
[3]   During the marriage, Husband purchased a house on East Fox Street in South

      Bend, Indiana. The parties, together, owned a 2003 Lincoln Navigator, a 1999

      Ford Expedition, and a 2005 Harley Davidson motorcycle.1 The Navigator and

      the Expedition each had a loan against it. The parties also carried credit card

      debt.


[4]   The parties separated in fall of 2015. On June 2, 2016, Wife filed a pro se

      Verified Petition for Dissolution of Marriage. In her petition, Wife indicated

      that there were no assets or debts of the marriage to be divided. 2


[5]   No action was taken in the dissolution proceeding for approximately one year.

      On June 27, 2017, the trial court issued an order for the parties to show cause

      why the case should not be dismissed pursuant to Indiana Trial Rule 41(e). On

      August 14, 2017, Husband filed a request to keep the case open. On November

      19, 2018, a final hearing was held. An interpreter was used during the

      proceedings because Wife does not speak or understand English.


[6]   On February 6, 2019, the trial court entered a final dissolution decree,

      accompanied by findings of fact and conclusions thereon, that dissolved the

      parties’ marriage, deviated from an equal distribution of the parties’ assets, and



      1
          At some point, the Harley Davidson motorcycle was repossessed.
      2
        At the final hearing, Wife offered testimony explaining why she asserted in her dissolution petition that
      there were no assets or debts of the marriage to be divided. She testified that, at some point, she signed a
      document that indicated that all of the marital property had been equally divided because she did not “have
      papers in this country, so the agreement was that I wouldn’t request to keep anything and [Husband] would
      help me with the paperwork for my residency [in the United States].” Tr., Vol. 2 at 11. She further testified
      that Husband threatened to contact immigration services if she refused to sign the document.

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019                   Page 3 of 18
detailed the distribution of the marital property. The trial court also required

Husband to pay $3,000.00 of Wife’s attorney fees. The trial court’s findings,

conclusions thereon, and decree provide in relevant part as follows:


                                             Findings


                                               *****


        8. The assets of the marriage to be divided are as follows:


                a.       2003 Lincoln Navigator;


                b.       1999 Ford Expedition;


                c.       Real estate located at . . . E. Fox St., South Bend,
                         Indiana . . . ;


                d.       1st Source Bank $1,000.00


        9. The marital liabilities . . . are as follows:


                a.       Spring Leaf Financial (Navigator)                  10,000.00


                b.       Sam’s Club Mastercard                              2,000.00


                C.       Sears                                              2,000.00


                d.       Capital One                                        777.00


                e.       One Main Financial (Expedition)                    8,000.00


Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019         Page 4 of 18
                                 Division of Marital Estate


                                               *****


               In Indiana, there is a presumption that a marital estate be
        divided 50/50 upon the dissolution of the marriage. However,
        the presumption can be rebutted by introduction of evidence that
        shows that the Court should deviate from the equal division of
        property. In this situation, deviation is appropriate. First, there
        was a dearth of evidence as to the value of the marital assets.
        What evidence that was produced through testimony of the
        parties and exhibits was confusing to say the least. The parties
        contradicted themselves, as well. Wife’s Verified Petition for
        Dissolution asserted that all the property and debts were already
        divided and at the end of the hearing, Husband stated he would
        pay all debts; he just wanted the divorce final. Yet the parties
        went through a trial rather than enter into an agreement up front.


               Husband’s businesses were operated on a cash basis and
        from some loans from his father and loans from some real estate
        businesses namely, Roma Real Estate, BP Housing, LLC, Dito’s
        Investments, LLC and Peka Housing, LLC. Using loans, houses
        were purchased for his “flipping” business (buying a house,
        refurbishing it and selling it for a profit). The various companies
        (Roma, BP, Peka) would loan Husband [money] to buy and/or
        remodel. Husband would purchase the houses with the loans
        and transfer the quit claim deed to the creditor, who would then
        transfer the deed back after the loan was paid. Husband testified
        that such practice was “easier.”


               The real estate which was definitely a marital asset was
        located at . . . E. Fox St., South Bend, IN. A tax assessment
        history introduced at trial showed transfers from Peka (8-24-14)
        to Husband (2-19-15) to BP (12-16-16) to Husband (1-19-18) to
        Dito’s (4-9-18) (this is [H]usband’s company). The property was

Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019   Page 5 of 18
         assessed at approximately $48,000.00 during those years. Yet as
         recently as last year it was offered for sale by Husband at
         $28,000.00.


                There was no testimony or exhibits reflecting possible
         rents Husband collected at times, so they can’t be considered
         here.


                 Husband also had a landscaping business before he began
         his “flipping” business. There were apparently no tax returns or
         tax records kept for employees. There was no evidence regarding
         his income from that business.


                There was some evidence that Husband most likely had
         sufficient amounts of money to travel, purchase vehicles, pay for
         a quinceañera[3] for his stepdaughter, but the evidence did not
         help the Court with valuing the marital estate.


               Husband introduced a list of assets and liabilities. The one
         conclusion that can be reached is that debts are significantly
         higher than the value of assets.


                 Given the fact that little dependable information was
         produced at trial, the division of the marital assets and liabilities
         is as follows:


                  1. Husband will be responsible for all outstanding debts as
                  of June 2, 2016, whether the debts are his alone, [Wife’s]
                  alone or are joint debts. Husband will retain possession of
                  the Expedition, Navigator and any real estate that was or



3
 A quinceañera is “a celebration of a girl’s 15th birthday, marking her transition from childhood to maturity.”
DICTIONARY.COM, https://www.dictionary.com/browse/quinceanera (last visited on Oct. 3, 2019).

Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019                   Page 6 of 18
                      now [is] in his possession including the . . . E. Fox Street
                      house;


                      2. Husband will pay [W]ife’s attorney fees in the amount
                      of $3,000.00;


                      3. Husband will pay Wife $15,000.00 which reflects the
                      sum of $1,000.00 in [the] lst Source Bank [account] and ½
                      of the sale of . . . E. Fox Street assuming it was sold for
                      $28,000.00. . . .


      Appealed Order at 1-4 (internal citations omitted).


[7]   Husband now appeals. Additional facts will be provided as necessary.



                                 Discussion and Decision
                                     I. Standard of Review
[8]   According to the record before us, neither party filed a Trial Rule 52(A) written

      request with the trial court for special findings and conclusions thereon.

      Instead, at the conclusion of the final hearing, the trial court directed the parties

      to submit to the court “proposed values, backed up by some evidence, and the

      proposed division[,]” along with “the reasons for your - - the way you compute

      the division that you support.” Tr., Vol. 2 at 54. We therefore treat the trial

      court’s findings as sua sponte findings of fact. See Piles v. Gosman, 851 N.E.2d
1009, 1012 (Ind. Ct. App. 2006); see also Estudillo v. Estudillo, 956 N.E.2d 1084,

      1089 (Ind. Ct. App. 2011).



      Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019   Page 7 of 18
[9]    Sua sponte findings control only as to the issues they cover, and a general

       judgment standard will control as to the issues upon which there are no

       findings. Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind. 1997). We will affirm a

       general judgment entered with findings if it can be sustained on any legal theory

       supported by the evidence. Id. When a court has made special findings of fact,

       we review sufficiency of the evidence using a two-step process. Id. First, we

       must determine whether the evidence supports the trial court’s findings of

       fact. Id. Second, we must determine whether those findings of fact support the

       trial court’s conclusions of law. Id.


[10]   We “shall not set aside the findings or judgment unless clearly erroneous, and

       due regard shall be given to the opportunity of the trial court to judge the

       credibility of the witnesses.” Ind. Trial Rule 52(A).


               A decision is clearly erroneous if it is clearly against the logic and
               effect of the facts and circumstances before the dissolution court,
               or if a review of the record leaves this court with a firm
               conviction that a mistake has been made. In making this
               determination, we will not weigh the evidence or make
               credibility determinations, and we will only consider the
               evidence favorable to the judgment and reasonable inferences
               drawn therefrom.


       R.R.F. v. L.L.F., 956 N.E.2d 1135, 1139 (Ind. Ct. App. 2011) (internal citation

       omitted). “Findings are clearly erroneous if there are no facts in the record to

       support them either directly or by inference, and a judgment is clearly erroneous

       if the wrong legal standard is applied to properly found facts.” Crider v.

       Crider, 26 N.E.3d 1045, 1047 (Ind. Ct. App. 2015). “[W]e may look both to

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019   Page 8 of 18
       other findings and beyond the findings to the evidence of record to determine if

       the result is against the facts and circumstances before the court.” Stone v.

       Stone, 991 N.E.2d 992, 998 (Ind. Ct. App. 2013), aff’d on reh’g, 4 N.E.3d 666.


[11]   On appeal, Husband specifically contends that the trial court abused its

       discretion by: including the East Fox Street house as a marital asset, deviating

       from the presumption of equal division of marital assets, and awarding Wife

       attorney fees. We address each argument in turn.


             II. Marital Assets and Division of Marital Property
                                       A. Standard of Review
[12]   The division of marital assets is within the trial court’s discretion, and we will

       reverse a trial court’s decision only for an abuse of discretion. O’Connell v.

       O’Connell, 889 N.E.2d 1, 10 (Ind. Ct. App. 2008). The “party challenging the

       trial court’s division of marital property must overcome a strong presumption

       that the trial court considered and complied with the applicable statute, and that

       presumption is one of the strongest presumptions applicable to our

       consideration on appeal.” Id. (internal quotations omitted). On review, we will

       neither reweigh evidence nor assess the credibility of witnesses, and “we will

       consider only the evidence most favorable to the trial court’s disposition of the

       marital property.” Id.


[13]   In dissolution proceedings, the trial court is required to divide the property of

       the parties “in a just and reasonable manner[.]” Ind. Code § 31-15-7-4(b). This

       division of marital property is a two-step process. O’Connell, 889 N.E.2d at 10.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019   Page 9 of 18
       First, the trial court must ascertain what property is to be included in the

       marital estate; second, the trial court must fashion a just and reasonable

       division of the marital estate. Id. at 10-11.


            B. Inclusion of East Fox Street House as a Marital Asset
[14]   Husband first contends that the trial court abused its discretion when it included

       the East Fox Street house as a marital asset. Husband maintains that the house

       should be excluded from the marital pot for the following reasons:


               The house on Fox Street was transferred to BP Housing on
               February 9, 2015, six months prior to the parties’ separation in
               August 2015 (and over a year before the petition for dissolution
               was filed). The house was not titled to Husband on the date of
               separation. Wife filed for divorce on June 2, 2016. The Fox
               Street house was still not titled in Husband’s name and Husband
               was in a lengthy litigation regarding the property. Wife was
               aware that there was no marital property because in her petition
               for dissolution she stated under oath that there were no assets or
               debts to be divided. The Fox Street house was not transferred to
               Husband until December 16, 2016. Husband, not Wife, engaged
               in an almost two-year litigation regarding the property.
               Husband, not Wife, paid $6,000 to clear liens on the property.


       Appellant’s Brief at 9 (internal citations omitted). According to Husband, the

       house “was not owned by Husband when [the parties] separated; not owned by

       Husband when the petition for dissolution was filed; was not procured by joint

       efforts with Wife and[,] therefore[,] should not have been included as a marital

       asset.” Id.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019   Page 10 of 18
[15]   In Indiana, it is well-established that all marital property goes into the marital

       pot for division, whether it was owned by either spouse prior to the marriage,

       acquired by either spouse after the marriage and prior to the parties’ final

       separation, or acquired by their joint efforts. Hill v. Hill, 863 N.E.2d 456, 460

       (Ind. Ct. App. 2007); see also Ind. Code § 31-15-7-4(a). This “one-pot” theory

       ensures that all of the parties’ assets are subject to the trial court’s power to

       divide and award. Hill, 863 N.E.2d at 460. “While the trial court may

       ultimately determine that a particular asset should be awarded solely to one

       spouse, it must first include the asset in its consideration of the marital estate to

       be divided.” Id.


[16]   At the final hearing, Husband testified that he purchased the East Fox Street

       house during the parties’ marriage. Wife testified that Husband purchased the

       house in 2012, during the parties’ marriage, and that she remembered the

       timeframe in which the house was purchased because after Husband purchased

       the house, Wife “helped [Husband] fix it and paint it so that [Husband] could

       rent it.” Tr., Vol. 2 at 10-11. This evidence is sufficient to support the trial

       court’s inclusion of the house in the marital pot.


[17]   Furthermore, the fact that the house was transferred multiple times between

       Husband and certain real estate holding companies, one of which Husband

       owned, is of no moment and does not warrant the exclusion of the house as a

       marital asset because the house was initially purchased during the marriage and

       had yet to be disposed of at the time Wife filed her dissolution petition. The



       Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019   Page 11 of 18
       house was properly included in the marital pot, and the trial court did not abuse

       its discretion in doing so.


               C. Deviation from Equal Division of Marital Assets
[18]   Husband next argues that the trial court abused its discretion when it deviated

       from an equal division of the parties’ marital assets. In determining how to

       divide a marital estate, the trial court “shall presume that an equal division of

       the marital property between the parties is just and reasonable.” Ind. Code §

       31-15-7-5 (emphasis added). However, this is a rebuttable presumption, and a

       party may present relevant evidence to establish that an equal division would

       not be just and reasonable. Id. The trial court may consider evidence of the

       following factors in deciding whether it would be appropriate to deviate from

       the presumption of an equal division:


               (1) The contribution of each spouse to the acquisition of the
               property, regardless of whether the contribution was income
               producing.


               (2) The extent to which the property was acquired by each
               spouse:


                       (A) before the marriage; or


                       (B) through inheritance or gift.


               (3) The economic circumstances of each spouse at the time the
               disposition of the property is to become effective[.]



       Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019   Page 12 of 18
               (4) The conduct of the parties during the marriage as related to
               the disposition or dissipation of their property.


               (5) The earnings or earning ability of the parties as related to:


                       (A) a final division of property; and


                       (B) a final determination of the property rights of the
                       parties.


       Id. If the trial court determines that a party opposing an equal division has met

       his or her burden under the statute, the trial court must state its reasons

       for deviating from the presumption of an equal division in its findings and

       judgment. Chase v. Chase, 690 N.E.2d 753, 756 (Ind. Ct. App. 1998).


[19]   According to Husband, the trial court failed to identify any factors that would

       render a deviation from an equal division of the parties’ marital assets

       appropriate, including the actual incomes of the parties. He also argues that

       Wife should be responsible for half of the marital debts, and the trial court’s

       “order making Husband solely responsible for the debt is an abuse of discretion

       as the court’s findings do not support such a conclusion.” Appellant’s Br. at 11.

       We disagree.


[20]   In support of its decision to deviate from the presumption of an equal division,

       the trial court relied on the following evidence presented at the final hearing:

       Husband owned a house-flipping business, employed individuals to work in his

       business, and was able to pay his vendors; Wife worked in a restaurant and


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019   Page 13 of 18
       contributed between $400.00 and $450.00 bi-weekly to the parties’ joint bank

       account; Wife also helped Husband with his house-flipping business but

       received no compensation; Husband purchased the East Fox Street house, and

       Wife helped him repair and renovate it; however, again, Wife was not

       compensated for her efforts; and, during the marriage, Husband was able to

       finance two personal trips to Ecuador and his stepdaughter’s quinceañera. As

       for the debt, Husband alone secured the loans against the Navigator and

       Expedition. He testified that all of the debt of the marriage was in his name and

       that he was making payments to satisfy the debt.


[21]   The trial court acknowledged that there was a “dearth of evidence as to the

       value of the marital assets” and that “little dependable information was

       produced at trial[.]” Appealed Order at 2, 4. Nevertheless, the court found that

       a deviation from the presumption of an equal division of the marital property

       was appropriate because “Husband’s businesses were operated on a cash basis

       and from some loans procured from [Husband’s] father and loans from some

       real estate businesses[.]” Id. at 3. The trial court also found that, while “[t]here

       was no evidence regarding [Husband’s] income from [the house-flipping]

       business[,]” there was evidence presented that Husband had money to travel,

       purchase vehicles, and pay for his stepdaughter’s quinceañera. Id.


[22]   “A party who challenges the trial court’s division of marital property must

       overcome a strong presumption that the court considered and complied with

       the applicable statute.” Wanner v. Hutchcroft, 888 N.E.2d 260, 263 (Ind. Ct.

       App. 2008). Husband has not overcome this presumption. We, therefore,

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019   Page 14 of 18
       conclude that the trial court did not abuse its discretion when it deviated from

       the presumed equal division of the parties’ marital property.


                                          III. Attorney Fees
[23]   Finally, Husband contends that the trial court abused its discretion by requiring

       him to pay Wife’s attorney fees in the amount of $3,000.00. Indiana statutory

       law pertaining to dissolution proceedings authorizes a court to order a party to

       pay the attorney fees of the other party. Indiana Code section 31-15-10-1(a)

       reads:


                The court periodically may order a party to pay a reasonable
                amount for the cost to the other party of maintaining or
                defending any proceeding under this article and for attorney’s
                fees and mediation services, including amounts for legal services
                provided and costs incurred before the commencement of the
                proceedings or after entry of judgment.


       The legislative purpose of this statute is to provide access to an attorney to a

       party in a dissolution proceeding who would not otherwise be able to afford

       one. Balicki v. Balicki, 837 N.E.2d 532, 543 (Ind. Ct. App. 2005), trans denied.


                                       A. Standard of Review
       We review a trial court’s award of attorney fees in connection with a

       dissolution decree for an abuse of discretion. Hartley v. Hartley, 862 N.E.2d 274,

       286 (Ind. Ct. App. 2007). Reversal is proper only where the trial court’s award

       is clearly against the logic and effect of the facts and circumstances before the

       court. Bessolo v. Rosario, 966 N.E.2d 725, 733 (Ind. Ct. App. 2012), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019   Page 15 of 18
       In assessing attorney fees, the trial court may consider such factors as the

       resources of the parties, the relative earning ability of the parties, and other

       factors bearing on the reasonableness of the award. Id. In addition, any

       misconduct on the part of a party that directly results in the other party

       incurring additional fees may be taken into consideration. Id. “Further, the

       trial court need not give its reasons for its decision to award attorney’s fees.”

       Id. (quoting Thompson v. Thompson, 811 N.E.2d 888, 928 (Ind. Ct. App. 2004),

       trans. denied).


                             B. Attorney Fees Awarded to Wife
[24]   Here, according to Husband, “[t]here was no evidence and the trial court made

       no findings regarding the economic status of either Husband or Wife[;]” thus,

       “[t]he evidence does not support the conclusion that attorney fees should be

       awarded to Wife.” Appellant’s Br. at 12. Husband also argues that the amount

       awarded, $3,000.00, is “arbitrary and capricious” because there was “no

       testimony from Wife regarding her attorney expenses, no billing statement, no

       evidence about the time the attorney put into the case, and no finding that this

       amount was a customary or reasonable amount of fees.” Id. We find, however,

       that the trial court’s award of attorney fees to Wife is supported by the record.


[25]   Evidence was presented at the final hearing that there was a disparity in the

       parties’ resources and the relative earning ability of the parties. Wife testified

       that she worked in a restaurant and also worked with Husband in his house-

       flipping business. She was compensated for her work at the restaurant but not


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019   Page 16 of 18
       for the work she performed for Husband’s business. Husband did not offer

       evidence of his actual income; however, evidence was presented that Husband

       ran a successful business that employed multiple employees. The trial court

       found that Husband likely had sufficient amounts of money to travel, purchase

       vehicles, and pay for his stepdaughter’s coming-of-age party. Husband also had

       the ability to borrow money. This evidence supports the trial court’s award of

       attorney fees to Wife and there was no abuse of discretion.


[26]   Regarding the amount of the award, when Wife filed her post-trial brief with

       the trial court, she specifically requested that the court award her attorney fees

       in the amount of $3,000.00. Husband had the ability to subpoena an itemized

       account of Wife’s attorney fees but did not do so. As such, the trial court was

       within its discretion to rely upon Wife’s post-trial brief to establish the award

       amount. See, e.g., Thompson, 811 N.E.2d at 928 (husband argued trial court

       erred when it based the award of attorney fees to wife on wife’s “self-serving

       testimony”; we determined husband had ability to subpoena itemized account

       of wife’s attorney fees but failed to do so, and trial court was within its

       discretion to rely upon wife’s testimony to establish award amount); see also,

       Svetich v. Svetich, 425 N.E.2d 191, 195 (Ind. Ct. App. 1981) (“[T]he trial court

       has the power to make the allowance and order payment [of attorney fees]

       either before or after the expenses are incurred.”). In light of the evidence of

       record, we cannot say that the trial court’s decision to award Wife $3,000.00

       in attorney fees is clearly against the logic and effect of the facts and




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019   Page 17 of 18
       circumstances before the court. Therefore, the trial court did not abuse its

       discretion.



                                               Conclusion
[27]   Based on the foregoing, we conclude that the trial court did not abuse its

       discretion when it included the East Fox Street house as a marital asset,

       deviated from the presumed 50/50 split when it distributed the marital property

       of the parties, and awarded Wife attorney fees. The judgment of the trial court

       is affirmed.


[28]   Affirmed.


       Mathias, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-496 | October 23, 2019   Page 18 of 18